     Case: 3:18-cv-00238-DMB-DAS Doc #: 45 Filed: 09/15/21 1 of 1 PageID #: 3132




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

FORREST THOMAS, III                                                                    PETITIONER

v.                                                                       No. 3:18CV238-DMB-DAS

WARDEN TAYLOR, ET AL.                                                               RESPONDENTS


               ORDER DISMISSING AS MOOT PETITIONER’S MOTION [40]
                   TO COMPEL THE STATE TO SERVE HIM WITH A
                             COPY OF ITS RESPONSE

       This matter comes before the court on the motion [40] by the petitioner to compel the State to

provide him a copy of its Response to his petition for a writ of habeas corpus. As the petitioner has

since received a copy of the Response and filed his Traverse containing arguments based on that

Response, the instant motion [40] is DISMISSED as moot.

       SO ORDERED, this, the 15th day of September, 2021.


                                                       /s/ David A. Sanders
                                                       DAVID A. SANDERS
                                                       UNITED STATES MAGISTRATE JUDGE
